    Case 2:19-cv-20355-ES Document 1 Filed 11/15/19 Page 1 of 11 PageID: 1



2018V00421/JMA/jw
CRAIG CARPENITO
United States Attorney
By: JORDAN M. ANGER
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102
Tel: (973) 645-2829
Jordan.Anger@usdoj.gov


                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                  :    Hon.

                    v.                    :    Civil Action No. 19-

$152,471.00 IN UNITED STATES              :    VERIFIED COMPLAINT
CURRENCY,                                      FOR FORFEITURE IN REM
                                          :
              Defendant in rem.



       Plaintiff the United States of America, by its attorney, Craig Carpenito,

United States Attorney for the District of New Jersey, for its verified complaint

(the “Complaint”) alleges, upon information and belief, as follows:

                           I. NATURE OF THE ACTION

       1.     This action is brought by the United States of America seeking the

forfeiture of $152,471.00 in United States currency seized from Jose Enrique

Polanco on or about January 15, 2018 in Newark, New Jersey (hereinafter

referred to as the “Defendant in rem”).

       2.     The Defendant in rem is subject to seizure and forfeiture to the

United States of America pursuant to 21 U.S.C. § 881(a)(6), which subjects to
    Case 2:19-cv-20355-ES Document 1 Filed 11/15/19 Page 2 of 11 PageID: 2



forfeiture all moneys, negotiable instruments, securities, or other things of

value furnished or intended to be furnished by any person in exchange for a

controlled substance or listed chemical in violation of Title 21, Subchapter I, of

the United States Code, all proceeds traceable to such an exchange, and all

moneys, negotiable instruments, and securities used or intended to be used to

facilitate any violation of Title 21, Subchapter I, of the United States Code.

                        II. JURISDICTION AND VENUE

        3.   This Court has jurisdiction over this action pursuant to 28 U.S.C.

'' 1345 and 1355(a).

        4.   Venue is proper pursuant to 28 U.S.C. ' 1355(b)(1)(A) because acts

and omissions giving rise to the forfeiture occurred in the District of New

Jersey and pursuant to 28 U.S.C. § 1395(b), because the Defendant in rem was

seized in the District of New Jersey.

        5.   The Defendant in rem is being held on deposit by the United States

Marshals Service (“USMS”) for the District of New Jersey in the USMS Seized

Asset Deposit Fund account at the Federal Reserve Bank in New York, New

York.

                                   III.   FACTS

        6.   The New Jersey Division of the Drug Enforcement Administration

(“DEA”), Enforcement Group 2, along with other federal law enforcement

agencies (hereinafter, “law enforcement”) is involved in an investigation of a

Dominican Republic-based drug trafficking organization (the “DTO”) that has

been distributing multi-kilogram quantities of heroin and cocaine in the New

                                          -2-
   Case 2:19-cv-20355-ES Document 1 Filed 11/15/19 Page 3 of 11 PageID: 3



York Metropolitan Area. As part of its investigation, law enforcement has also

investigated the methods the DTO uses to launder the narcotics proceeds back

to the Dominican Republic.

      7.   During the course of the investigation, a confidential source (“CS”),

who had specific knowledge about this DTO and some of the money laundering

methods that it used, was developed. The DEA utilized the CS to communicate

with Jose Enrique Polanco (“Polanco”) regarding the operations of the DTO.

The CS is a paid informant for the DEA and has provided accurate reliable

information about Polanco and the DTO.

      8.   In January 2018, the CS provided information that Polanco worked

for the DTO as a money courier responsible for transporting large amounts of

the DTO’s illegal drug proceeds out of the United States. The CS stated that

the DTO used Polanco because he had no criminal record and he is also a

United States citizen.

      9.   According to the CS, Polanco usually transported the U.S. currency

from the New York metropolitan area to Costa Rica because the DTO believed

that flights to the Dominican Republic garnered more attention from law

enforcement since the Dominican Republic is known to be a source location for

the importation of illegal drugs. The DTO therefore instructed Polanco to fly

from the United States to Costa Rica in order to evade law enforcement

scrutiny. Once in Costa Rica, Polanco either handed off the U.S. currency to

other individuals for transportation to the Dominican Republic, or continued

on and transported the currency to the Dominican Republic himself.

                                      -3-
   Case 2:19-cv-20355-ES Document 1 Filed 11/15/19 Page 4 of 11 PageID: 4



      10.   In addition, the CS later learned from Polanco that the U.S.

currency transported to Costa Rica is used to purchase cocaine. After the U.S.

currency arrives and the cocaine is paid for, the cocaine is then shipped to the

New York and New Jersey area at some point thereafter. The cocaine is

shipped to the New York and New Jersey area via vegetable and fruit exports

from Costa Rica.

      11.   On January 12, 2018, the CS informed law enforcement that

Polanco was going to be flying into the New York metropolitan area from the

Dominican Republic later that same date. The CS further stated that the

purpose of Polanco’s trip to the United States was to collect approximately

$150,000 to $200,000 in illegal drug proceeds for the DTO. After collecting the

United States currency, Polanco was going to transport the money from the

United States to Costa Rica for the DTO.

      12.   That same date, DEA learned that Polanco was scheduled to arrive

at Newark Liberty International Airport (“Newark Airport”) in Newark, New

Jersey at 6:45 p.m. on United Airlines flight number 1625 from the Dominican

Republic.

      13.   The next day, on January 13, 2018, law enforcement learned that

Polanco had a flight scheduled on January 15, 2018 to San Jose, Costa Rica

departing from Newark Airport. Polanco was scheduled to leave Newark Airport

at approximately 5:00 p.m. via United Airlines flight number 1222. Polanco

had booked a return flight for this trip for three days later on January 18, 2018

from San Jose, Costa Rica to Newark Airport.

                                       -4-
    Case 2:19-cv-20355-ES Document 1 Filed 11/15/19 Page 5 of 11 PageID: 5



      14.      A search of travel records has determined that Polanco booked

United Airlines flight number 1222 from Newark Airport to San Jose, Costa

Rica on October 25, 2017 under the same reservation as the October 28, 2017

flight from San Jose, Costa Rica to Newark Airport and a flight from Newark

Airport to the Dominican Republic on July 13, 2018.

      15.      On January 15, 2018, at approximately 1:00 p.m., law enforcement

established surveillance on an apartment in West New York, New Jersey, which

was believed to be Polanco’s residence, in anticipation of Polanco departing for

the airport.

      16.      At approximately 2:10 p.m., law enforcement observed Polanco

depart the residence carrying a medium-sized roller suitcase. Law enforcement

continued to surveil Polanco as he departed the area and drove to another

residence in Weehawken, New Jersey, where he was picked up by another

vehicle and driven to Newark Airport.

      17.      At approximately 3:00 p.m., law enforcement observed Polanco exit

the vehicle and enter Newark Airport with his suitcase at Door 1 on the top

level of Terminal C. At Newark Airport, law enforcement observed Polanco

check his suitcase at the United Airlines ticketing desk at approximately 3:04

p.m., and then proceed to security for his flight.

      18.      At approximately 4:07 p.m., members of the U.S. Customs and

Border Protection Newark Outbound Enforcement Team (the “CBP officers”)

approached Polanco at the jet way. The CBP officers then asked Polanco about

any U.S. currency he may be transporting with him on his flight to Costa Rica.

                                         -5-
   Case 2:19-cv-20355-ES Document 1 Filed 11/15/19 Page 6 of 11 PageID: 6



Polanco informed the CBP officers that he was transporting approximately

$2,000.00 out of the United States.

      19.   The CBP officers then advised Polanco that, in accordance with Title

31, United States Code, Section 5316, federal law requires anyone transporting

over $10,000.00 in U.S. currency out of the United States to declare such

funds. Polanco then declared verbally, and in writing via CBP Form 503, that

he was transporting $2,300.00 out of the United States.

      20.   The CBP officers subsequently conducted a search of Polanco’s

checked suitcase, which led to the discovery of large amounts of U.S. currency

hidden in two separate bags contained within the suitcase. One portion of the

currency was discovered inside a computer bag and the other portion of the

currency was discovered inside the lining of a duffel bag.

      21.   The CBP officers then presented Polanco with the U.S. currency

that had been discovered in his suitcase. In response to being shown the U.S.

currency, Polanco stated that the U.S. currency was his gambling money.

      22.   The CBP officers then seized the U.S. currency, the Defendant in

rem, which had been hidden in Polanco’s suitcase.

      23.   At approximately 5:30 p.m., during a follow-up interview with

members of the DEA and Homeland Security Investigations, Polanco reiterated

that the U.S. currency hidden in his suitcase was his and that it was his

gambling money. Polanco further stated that he was going to Costa Rica to

visit his girlfriend, and that he was bringing the money to gamble with while he

was in Costa Rica.

                                       -6-
   Case 2:19-cv-20355-ES Document 1 Filed 11/15/19 Page 7 of 11 PageID: 7



      24.     When asked how much money was in his suitcase, Polanco stated

that it was approximately $150,000.00. When Polanco was asked if he had any

receipts or documentation to show how he obtained the money, he stated that

he did not.

      25.     Polanco further stated that his sole employment was as a driver for

Uber, and that he had been driving for Uber since approximately the spring of

2017, less than one year prior to the seizure.

      26.     Polanco then stated that he did not want to talk to the investigators

about the currency or about the seizure, at which time the questioning ended.

      27.     Polanco was processed and released that same day, but missed his

flight. Although he was instructed regarding how to reschedule his flight to

Costa Rica, Polanco never did so.

      28.     An official count of the Defendant in rem determined that it

consisted of $152,471.00. The $152,471.00 consisted of the following

denominations: 1 $1.00, 121 $20.00, 875 $50.00, and 1,063 $100.00.

      29.     The DEA later initiated administrative forfeiture proceedings

against the Defendant in rem. On or about February 13, 2018, Patrick J.

Brackley, Esq. filed a claim of ownership on behalf of Polanco contesting the

forfeiture with DEA. The claim consisted of a notarized affidavit from Polanco

stating that he is the owner of the Defendant in rem. To date, Polanco has not

provided any proof of ownership of the U.S. currency.

      30.     A review of Polanco’s travel records shows that shortly before the

January 15, 2018 seizure, on October 6, 2017, Polanco began flying from the

                                         -7-
    Case 2:19-cv-20355-ES Document 1 Filed 11/15/19 Page 8 of 11 PageID: 8



New York Metropolitan area to San Jose, Costa Rica on a regular basis. On

October 6, 2017, Polanco flew from Newark Airport to San Jose, Costa Rica.

However, on October 10, 2017, Polanco returned to the United States from the

Dominican Republic. Just two days later, on October 12, 2017, Polanco again

flew from Newark Airport to San Jose, Costa Rica. On October 18, 2017,

Polanco then flew from San Jose, Costa Rica to Newark Airport. After that trip,

Polanco traveled to San Jose, Costa Rica again on October 25, 2017 and

November 30, 2017, returning to the United States within four days after each

flight. For the final trip prior to the January 15, 2018 seizure, Polanco traveled

to San Jose, Costa Rica on December 17, 2017, and returned to United States

on January 12, 2018 from the Dominican Republic. This amounts to five trips

to Costa Rica in approximately three months. Although the final trip was

lengthy, the first four trips lasted an average of four and a half days.

      31.   A review of Polanco’s travel records also shows extensive travel

between the New York metropolitan area and the Dominican Republic from

January 8, 2016 through August 24, 2017, prior to the January 15, 2018

seizure. During this approximately nineteen month time period, Polanco

boarded approximately eighteen outbound flights from the United States to the

Dominican Republic.

      32.   The frequency of Polanco’s travel, destinations, and the short length

of most of his trips is consistent with that of a money courier. The travel

between the United States and Costa Rica also corroborates the information

the CS provided to the DEA.

                                        -8-
    Case 2:19-cv-20355-ES Document 1 Filed 11/15/19 Page 9 of 11 PageID: 9



      33.   According to a Department of Labor database search in the State of

New Jersey, Polanco’s last reported wages in New Jersey were $3,243.63 in the

first quarter of 2012.

                         IV. CLAIM FOR FORFEITURE

      34.   The allegations contained in paragraphs 1 through 33 of this

Complaint are incorporated herein and made part hereof.

      35.   As a result of the foregoing, the Defendant in rem is subject to

forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6), because the

Defendant in rem constitutes money furnished or intended to be furnished in

exchange for a controlled substance or is proceeds traceable to an exchange of

moneys or other things of value furnished in exchange for a controlled

substance in violation of Title 21, Subchapter I, of the United States Code.

      WHEREFORE, the United States of America requests that the Clerk of

the Court issue a warrant for the arrest and seizure of the Defendant in rem

pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure,

which the plaintiff will execute upon the Defendant in rem pursuant to 28

U.S.C. § 1355(d) and Supplemental Rule G(3)(c); that notice of this action be

given to all persons who reasonably appear to be potential claimants to the

Defendant in rem; that the Defendant in rem be forfeited and condemned to the

United States of America; that the plaintiff be awarded its costs and

disbursements in this action; and that the Court grant such other and further

relief it deems just and proper.

                                       -9-
  Case 2:19-cv-20355-ES Document 1 Filed 11/15/19 Page 10 of 11 PageID: 10



Dated: Newark, New Jersey          CRAIG CARPENITO
       November 15, 2019           United States Attorney

                                   s/Jordan M. Anger
                                   By: JORDAN M. ANGER
                                   Assistant United States Attorney




                                   -10-
Case 2:19-cv-20355-ES Document 1 Filed 11/15/19 Page 11 of 11 PageID: 11
   Case 2:19-cv-20355-ES Document 1-1 Filed 11/15/19 Page 1 of 2 PageID: 12



2018V00421/JMA/jw
CRAIG CARPENITO
United States Attorney
By: JORDAN M. ANGER
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102
Tel: (973) 645-2829
Jordan.Anger@usdoj.gov

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,                  :     Hon.

                   Plaintiff,               :     Civil Action No. 19-

              v.                            :
                                                  WARRANT FOR ARREST
 $152,471.00 IN UNITED STATES               :     IN REM
 CURRENCY,
                                            :
                Defendant in rem.


 TO ANY OFFICER OF THE UNITED STATES DEPARTMENT OF JUSTICE,
  THE DRUG ENFORCEMENT ADMINISTRATION, AND/OR ANY OTHER
         DULY AUTHORIZED LAW ENFORCEMENT OFFICER:

       WHEREAS, a Verified Complaint for Forfeiture in Rem has been filed on

November 15, 2019 in the United States District Court for the District of New

Jersey, alleging that the defendant property, namely $152,471.00 in United

States Currency, is subject to seizure and forfeiture to the United States for the

reasons set forth in the Complaint;

       WHEREAS, the defendant property is currently in the possession,

custody, or control of the United States;
   Case 2:19-cv-20355-ES Document 1-1 Filed 11/15/19 Page 2 of 2 PageID: 13



      WHEREAS, in these circumstances, Rule G(3)(b)(i) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal

Rules of Civil Procedure (the “Supplemental Rules”), directs the Clerk of the

Court to issue a Warrant for Arrest in Rem for the defendant property; and

      WHEREAS, Rule G(3)(c)(i) of the Supplemental Rules provides that the

Warrant for Arrest in Rem must be delivered to a person or organization

authorized to execute it, who may be an agent with the United States

Department of Justice or any other United States officer or employee; someone

under contract with the United States; or someone specially appointed by the

court for that purpose.

      YOU ARE, THEREFORE, HEREBY COMMANDED to take such steps as

are necessary to arrest and detain the defendant property, including, if

appropriate, serving a copy of this warrant on the custodian in whose

possession, custody, or control the property is currently found; and

      YOU ARE FURTHER COMMANDED to use whatever means may be

appropriate to protect and maintain the defendant property in your custody

until further order of this Court.

      IN WITNESS WHEREOF, I, the Clerk of the United States District Court

for the District of New Jersey, have caused the foregoing Warrant for Arrest In

Rem to be issued pursuant to Rule G(3)(b)(i) of the Supplemental Rules.


Dated:
                                      Clerk of the Court

                                By:
                                      Deputy Clerk
                                       -2-
                         Case 2:19-cv-20355-ES Document 1-2 Filed 11/15/19 Page 1 of 1 PageID: 14
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    $152,471.00 in United States Currency

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Jordan M. Anger, Assistant U.S. Attorney
United States Attorney's Office, 970 Broad St., Suite 700
Newark, New Jersey 07102         Tel.: (973) 645-282

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           21 U.S.C. 881
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture of property related to controlled substances offenses
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Esther Salas                                                                                DOCKET NUMBER 19-CR-588
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/15/2019                                                              /s/ Jordan M. Anger
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
